Exhibit 10.3

Execution Version

SUPPLY AGREEMENT

This Agreement is made as of January 4, 2017 (the Effective Date) between

Siegfried Evionnaz SA

Route du Simplon 1, 36, 1902 Evionnaz, Switzerland

(Siegfried)

and

ITI Limited

Clarendon House, 2 Church Street, PO Box HM 666, Hamilton, HM CX, Bermuda

(ITI)

Recitals

 

A. ITI engages in the business of research, development and commercialization of
pharmaceutical compounds and products;

 

B. Siegfried has substantial expertise in process development, scale-up and
manufacturing of active pharmaceutical ingredients and drug products; and

 

C. ITI and Siegfried desire to enter into this Agreement to provide the terms
and conditions upon which Siegfried shall manufacture Product in commercial
quantities after the completion of a validation campaign.

Now, therefore, in consideration of the foregoing recitals and mutual covenants,
agreements, representations, warranties and obligations expressed herein, and
intending to be legally bound hereby, the Parties agree as follows:

 

1. Definitions

Unless elsewhere defined in this Agreement, each of the capitalized terms used
in this Agreement (other than the names of the Parties and the headings of the
Sections) shall have the meanings indicated below. Such meanings shall apply
equally to all forms of such terms, including singular and plural forms, unless
otherwise clearly indicated.

 

1.1 Act shall mean the United States Food, Drug and Cosmetic Act of 1938,
including any amendments thereto and all rules and regulations promulgated
thereunder.

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

2 / 29

 

1.2 Affiliate shall mean with respect to any Party any person or entity
controlling, controlled by, or under common control with a Party at any time
during the term of this Agreement. For purposes of this definition, the term
control shall mean the power to direct or cause the direction of the management
and policies of an entity, whether through the ownership of voting stock, by
contract or otherwise. In the case of a corporation, the term Control shall mean
the direct or indirect ownership of at least fifty per cent (50%) of the
outstanding voting stock.

 

1.3 Agreement shall mean this Supply Agreement including its Annexes (and
appendices, if applicable), as amended from time to time according to the terms
and conditions of this Agreement.

 

1.4 API shall mean active pharmaceutical ingredient.

 

1.5 Applicable Laws means, with respect to ITI, all laws, ordinances, rules and
regulations, currently in effect or enacted or promulgated, and as amended from
time to time, of each jurisdiction of the Territory (in which the Product is
manufactured, marketed, distributed, used or sold); and with respect to
Siegfried, all laws, ordinances, rules and regulations, currently in effect or
enacted or promulgated, and as amended from time to time, of the jurisdiction in
which it performs the Services, and cGMP Regulations.

 

1.6 Business Day shall mean a day (not being a Saturday or Sunday) on which
banks are open for business in New York, U.S.A. and Zurich, Switzerland.

 

1.7 cGMP Regulations shall mean the regulations defining and regulating current
Good Manufacturing Practices (GMP) as contained from time to time in the Act and
related regulations, or any successor laws or regulations governing the
manufacture, handling, storage and control of the Product, including without
limitations, regulations promulgated by the FDA under 21 C.F.R. §§ 210, 211, EC
Directive 2003/94/EC, and the World Health Organization (WHO) “Guide to good
manufacturing practice (GMP) requirements, and the International Conference on
Harmonization (ICH), Guidance for Industry Q7A GMP Guidance for APIs.

 

1.8

Confidential Information shall mean any information of whatever kind, and all
tangible and intangible embodiments, and oral disclosures thereof, of any kind
whatsoever, which has been or will be disclosed by one Party (Disclosing Party)
to the other Party (Receiving Party) in connection with this Agreement, and
which is confidential or proprietary to the Disclosing Party or an Affiliate
thereof, including, without limitation, for ITI, any and all information
pertaining to the Product and the Specifications, and for both Parties
information which relates to the business of such Party, including without
limitation business plans, strategies, operations, policies, procedures,
pricing, techniques, technical and scientific information, accounts, marketing
plans, financial plans and status, and personnel of either Party, that is
designated or marked at the time

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

3 / 29

 

  of the disclosure as confidential or proprietary, or disclosed or made
available under circumstances under which a reasonable person would understand
the information to be confidential or proprietary, including without limitation
which are obtained by Receiving Party through inspection or observation of
Disclosing Party’s, or its Affiliates’, property or facilities (whether in
writing, or in oral, graphic, electronic or any other form).

 

1.9 Consigned Materials shall mean the samples and materials, if any, that are
to be provided to Siegfried by or on behalf of ITI for the Manufacture of the
Product, as listed in ANNEX C.

 

1.10 EMA shall mean the European Medicines Agency or any successor entity.

 

1.11 End Market Product shall mean any pharmaceutical product containing the
Product in the finished packed form for marketing, distribution and sale in the
Territory.

 

1.12 Facility means Siegfried’s manufacturing facility located at [***] or such
other manufacturing facility of Siegfried or its Affiliates as agreed between
the Parties.

 

1.13 FDA shall mean the United States Food and Drug Administration or any
successor entity.

 

1.14 Governmental Authority shall mean any governmental authority or authorities
which are responsible for approving the conduct of clinical trials, or the
manufacture, marketing, use and sale of pharmaceutical products in their
respective markets of the Territory, such as the FDA and the EMA.

 

1.15 Hidden Defects shall mean a failure of Product to conform to the
Specifications, such failure not being discoverable upon reasonable physical
inspection or standard testing upon receipt of Product.

 

1.16 Improvement shall mean any result, data, documentation, invention,
know-how, improvement, modification, adaptation, enhancement or new application
to or for any part of the Product or the techniques or processes involved in its
manufacture, which is conceived, derived, reduced to practice, made or developed
by or for Siegfried in its performance of Services under this Agreement.

 

1.17 Independent Improvement shall mean an Improvement which is independent of
ITI’s Confidential Information and which is not solely applicable to the
Product.

 

1.18 Intellectual Property Rights shall mean all inventions, patent
applications, patents, registered or unregistered design rights, copyrights,
database rights, trademarks, trade names, know-how, trade secrets and other
industrial or intellectual property rights of whatever kind.

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

4 / 29

 

1.19 Manufacture/Manufacturing/Manufactured shall mean all activities with
respect to the manufacturing and supply of the Product, including, without
limitation, the purchase and incoming inspections, storage and handling of
Materials, quality control testing (including in-process, release and stability
testing, when applicable), and packaging, release and delivery of Products.

 

1.20 Master Batch Record means the document approved in writing by both Parties,
and as may be amended from time to time in accordance with this Agreement and
the Quality Agreement, specifying or referencing the complete set of formal
instructions for the Manufacture of Product, including, but not limited to
material descriptions, the formula, processing procedures, and in-process
testing specifications, Specifications and packaging and shipping
specifications.

 

1.21 Materials shall mean Raw Materials and Consigned Materials.

 

1.22 Order shall mean a purchase order issued by ITI in accordance with this
Agreement.

 

1.23 Order Confirmation shall mean a confirmation issued by Siegfried that an
Order posted by ITI shall be executed.

 

1.24 Party/Parties shall mean either ITI or Siegfried, or both, as the context
may require.

 

1.25 Product shall mean the API as set out in ANNEX A.

 

1.26 Quality Agreement shall mean the signed agreement between ITI and Siegfried
which defines the responsibilities of each Party (Delinitation of Pharmaceutical
Responsibility) with respect to the practices to be followed to ensure Product
quality and compliance under cGMP Regulations, which shall be made part of this
Agreement by reference (as such Quality Agreement may be amended from time to
time).

 

1.27 Raw Materials shall mean all raw and other materials, excluding any
Consigned Materials, which are used to Manufacture the Product in accordance
with the Requirements and Specifications, as applicable.

 

1.28 Regulatory Approval means any approval or authorizations (including
supplements and amendments thereof) of any Governmental Authority in each
country of the Territory.

 

1.29 Requirements means compliance with Applicable Laws, cGMP Regulations, the
Quality Agreement and the Master Batch Records.

 

1.30 Services means the Manufacture of Product, and all other activities to be
performed by Siegfried under this Agreement.

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

5 / 29

 

1.31 Specifications shall mean the description of technical requirements the
Product has to conform to, as set out in detail in ANNEX A.

 

1.32 Territory shall mean the United States of America (with its territories,
possessions, and protectorates, such as the Commonwealth of Puerto Rico),
Bermuda, the member states of the European Union and/or European Economic Area
(EU/EEA), Switzerland, Japan and any other country, which the Parties agree in
writing to add to this definition of Territory in an amendment to this
Agreement.

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

6 / 29

 

2. Manufacture, Purchase and Supply of Products

 

2.1 This Agreement covers the purchase, Manufacture, and supply of commercial
quantities of Product after completion of a validation campaign during the term
of the Agreement as set forth in Section 10 below.

 

2.2 ITI shall purchase the Product from Siegfried in accordance with the
purchase requirements and all other commercial terms set forth in ANNEX B.

 

2.3 Siegfried shall Manufacture the Product in accordance with the Requirements
and solely at the Facility. Siegfried may not deviate from the Requirements
without ITI’s prior written consent in each instance. Siegfried shall notify ITI
of any proposed changes to the Specifications and/or Master Batch Record in
accordance with the Quality Agreement, and may not implement such change without
ITI’s prior written consent.

 

2.4 Promptly after the Effective Date and thereafter at least [***] prior to the
start of each month, ITI shall submit to Siegfried an [***] rolling forecast
covering ITI’s anticipated requirements of Product during such period (each, a
Forecast). The first twelve (12) months of each such Forecast shall be binding
and [***]. ITI acknowledges that Siegfried will rely on the accuracy of ITI’s
Forecasts in planning its acquisitions of Raw Materials. If at any time ITI
finds that a Forecast is inaccurate, ITI shall inform Siegfried without delay
and submit a modified forecast for the period in question.

 

2.5 ITI shall make all purchases hereunder by submitting Orders to Siegfried
regarding ITI’s requirements of Product in accordance with Section 2.4 above.
Each such Order shall be in writing and shall specify the (i) Product ordered,
(ii) quantity ordered, (iii) price, (iv) delivery location(s) pursuant to ANNEX
B, and (v) delivery date.

 

2.6 In accordance with Sections 2.3 and 2.5, ITI shall purchase [***] of the
corresponding Forecast by respective Orders and Siegfried shall execute and
fulfill such Orders which [***] of such Forecast. Orders [***] of the
corresponding Forecast shall be discussed between the Parties, and Siegfried
will use commercially reasonable efforts to fulfill such excess, but are only
binding upon confirmation by Siegfried. ITI hereby accepts [***].

 

2.7 Within [***] from the date of the receipt of an Order from ITI, Siegfried
shall confirm to ITI by way of an Order Confirmation that it will meet ITI’s
quantity requirements in accordance with the delivery date(s), whereupon the
Order shall be confirmed, final, and binding on the Parties. Siegfried may not
reject any Order that is consistent with the terms of Sections 2 and 3.

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

7 / 29

 

2.8 Without limiting ITI’s remedies or Siegfried’s obligations hereunder,
Siegfried shall promptly notify ITI in writing of any anticipated delay or of
any circumstance(s) rendering it unable to Manufacture and/or supply Product in
accordance with the delivery date(s) and the estimated duration of such
delay/circumstance(s) and the Parties shall discuss in good faith about the
steps to be taken to overcome such delay. Siegfried will keep ITI regularly
informed of the progress of such Orders.

 

2.9 The Product shall be delivered from Siegfried to ITI according to the
commercial terms and at the price as set out in ANNEX B. ITI assumes all
responsibilities and liability arising out of the transport, storage, handling
and use of the Product after delivery by Siegfried to ITI.

 

2.10 ITI acknowledges and agrees that Siegfried will Manufacture and supply the
Product in volumes to fulfil all Orders specified in Section 2.5 to the extent
that such volumes in any contract year do not exceed the capacity of [***] based
on the validated batch size of [***]/batch.

 

3. Materials

 

3.1 Siegfried shall order sufficient quantities of all Raw Materials from its
selected and qualified vendors to manufacture and supply Product in accordance
with ANNEX B and this Agreement. [***], where such change is agreed by the
Parties in writing.

 

3.2 If ITI designates certain vendors in accordance with and if set forth in the
Quality Agreement, then Siegfried shall obtain respective Raw Material(s) only
from such designated vendors. [***]. In no event shall Siegfried be liable or
responsible for any acts or omissions of such designated vendor, including
without limitation, any delayed delivery, delivery of non-conforming Raw
Material or other supply failure.

 

3.3 ITI shall supply Consigned Materials in sufficient quantities and of good
quality as necessary to enable Siegfried to perform all Services, manufacture
and supply Product in accordance with the Requirements, at ITI’s costs and
expenses. At ITI’s option, the Consigned Materials may be delivered directly
from ITI’s vendor to Siegfried at the vendor’s or ITI’s costs and expenses.

 

3.4 Consigned Materials shall be delivered to Siegfried by the delivery date or
timeframe specified in the ANNEX B. In no event shall Siegfried be liable or
responsible for any acts or omissions caused by third party or ITI activities
under Section 3.2 and/or 3.4, including without limitation, any delayed
delivery, delivery of non-conforming Consigned Materials or other supply
failure.

 

3.5 Siegfried agrees that Consigned Materials shall: (i) be used solely for the
purpose of Manufacture or performing other services under this Agreement;
(ii) be used in compliance with all Applicable Laws; and (iii) not be
transferred to any third party, except to any permitted subcontractor of
Siegfried, or except as provided for under a specific Work Order.

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

8 / 29

 

3.6 Siegfried agrees to use all reasonable and appropriate precautions in
handling and storing Consigned Materials and to inform ITI promptly in writing
of any adverse effects experienced by persons handling Consigned Materials.

 

3.7 ITI shall retain all right, title and interest in and to all Consigned
Material delivered to Siegfried and shall insure the Consigned Materials against
loss and damage. Siegfried shall only be liable for any loss of or damage to
Consigned Material after delivery to Siegfried if such loss or damage was caused
by Siegfried’s [***]. Following receipt of Consigned Materials, Siegfried shall
inspect such items, in accordance with the procedures set forth in the Quality
Agreement and/or the Master Batch Record, to verify their quantity and quality,
and shall give ITI, as soon as reasonably possible, notice of any quantity or
quality shortcoming. Any Consigned Materials not rejected by Siegfried within
such time period shall be deemed accepted, unless they have Hidden Defects. In
case the Consigned Materials are rejected by Siegfried, Siegfried shall follow
ITI’s written instructions in respect of return or disposal of defective
Consigned Materials, at ITI’s costs and risks. Upon delivery of any Order,
Siegfried shall notify ITI of any excess Product or Consigned Materials in its
possession, and unless ITI directs otherwise within [***] after receipt of such
notice, Siegfried shall store all such material at its facility at an agreed
rate.

 

3.8 Siegfried may subcontract its Manufacturing activities (including to any
Affiliate) only upon ITI’s prior written consent. If ITI gives its consent (in
its sole reasonable discretion) Siegfried will execute a subcontractor agreement
with the third party subcontractor or Affiliate that contains terms at least as
protective of ITI, its rights under this Agreement, and its Intellectual
Property Rights as the terms in this Agreement, including, without limitation
terms that, at a minimum, provide for compliance by the subcontractor with
Applicable Laws, provide for ownership and allocation of Intellectual Property
Rights in accordance with Section 9, and for obligations of confidentiality of
information, record-keeping, access, and rights to data that are consistent with
the intent and terms of this Agreement. Siegfried shall remain liable at all
times for the performance of any of its obligations hereunder that it delegates
to a subcontractor, and for each such subcontractor’s actions and omissions.

 

4. Product Inspection

 

4.1 Siegfried shall take reasonable precautions and institute procedures to
ensure that the Manufacture of Product is and remains fully compliant with the
Requirements.

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

9 / 29

 

4.2 Upon receipt of the Product, ITI shall examine the Product within [***] in
order to determine compliance with the Specifications. If, in ITI’s opinion, the
Product delivered does not comply with the Specifications, then ITI shall notify
Siegfried in writing thereof. If ITI does not notify Siegfried within [***]
after receipt of the Product by ITI, then the Product is deemed accepted. ITI
retains the right to reject the Product for a period of [***] after delivery in
case of Hidden Defects, provided that ITI notifies Siegfried in writing within
[***] of discovering the Hidden Defect. Any claims by ITI regarding Product
delivered shall specify in reasonable detail the nature and basis for the claim
and cite Siegfried’s relevant batch numbers or other information to enable
specific identification of the Product involved. If ITI rejects any Product
under this Section, then it may reject the entire batch from which such Product
was derived. Siegfried shall promptly review any written claim made by ITI
regarding the quality of the Product and promptly provide ITI with the results
of such review. If such review and testing by Siegfried, using reasonable and
documented methods in accordance with its standard operating procedures,
confirms that the identified Product did not meet the Specifications, then the
Parties shall proceed according to Section 12.1. ITI shall, at Siegfried’s
expense, dispose or deliver the nonconforming Product to such destination as
Siegfried shall direct in writing, provided that such directions are in
compliance with applicable environmental laws and regulations. ITI shall not
knowingly use or dispose of any Product that does not, or shall not use or
dispose of any Product of which ITI claims that it does not, conform to the
Specifications without Siegfried’s prior written consent. Siegfried may not make
rejected Product available to any third party. ITI need not pay for any Product
that it rejects until the Parties establish whether or not the rejection was
proper as described in this Section 4.2 and in Section 4.3.

 

4.3 If Siegfried, using reasonable and documented methods in accordance with its
standard operating procedures, does not agree with ITI that a delivered quantity
of Product does not conform to the Specifications, the Parties shall have the
batch in dispute tested and further analyzed by an independent testing
laboratory selected by agreement between the Parties. The decision of the
independent testing laboratory shall be deemed final as to any dispute over
Product quality. Should the laboratory’s testing determine that the delivered
Product does not conform to the Specifications, then Siegfried shall bear all
costs for the independent laboratory testing, ITI shall have the right to reject
such batch, Siegfried’s disposition of rejected Products shall be made in
accordance with the Quality Agreement and the Parties shall proceed according to
Section 12.1. However, in case of wrongful rejection of Product by ITI, then ITI
shall bear the expenses of the laboratory testing and all costs incurred due to
the wrongful rejection of the Product. Siegfried’s disposition of rejected
Products must be made in accordance with the Quality Agreement or ITI’s
instructions.

 

4.4

In the event a batch is rightfully rejected by ITI pursuant to Section 4.2 or by
the independent testing laboratory pursuant to Section 4.3, upon request of ITI,
Siegfried shall perform and complete an investigation with root cause analysis
and corrective

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

10 / 29

 

  actions determined to prevent further batch rejections in accordance with the
Quality Agreement, which corrective actions and sharing of costs shall be agreed
to in writing by the Parties. Siegfried shall perform such investigations, root
cause analysis and corrective actions reasonably diligently and expeditiously.

 

4.5 Subject to the terms of the Quality Agreement,Siegfried shall be responsible
for release testing of Product, and shall release each batch to ITI as set forth
in the Master Batch Record. In connection with release of a batch of Product,
Siegfried shall provide to ITI promptly in response to its request [***].

 

5. Audits, Notification and Recall

 

5.1 Siegfried shall keep and maintain true, complete and accurate records,
notes, accounts, reports and other records and materials with respect to all
Manufacturing activities required by cGMP Regulations (“Records”). Records shall
be maintained in accordance with Applicable Laws and shall be kept in a secure
area reasonably protected from fire, theft and destruction. Siegfried shall
store all Records during the term of this Agreement and for [***] thereafter, or
longer if required pursuant to the Quality Agreement or in accordance with
Applicable Laws.

 

5.2 ITI has the right to review and inspect Records, other than financial
records, during the term of this Agreement and for [***] thereafter. During the
term of this Agreement, ITI may carry out compliance and cGMP Regulation audits
on the site(s) of Manufacture up to [***] during the term of this Agreement, or
more frequently for cause. Access shall be granted at mutually agreed dates,
during normal business hours only and upon [***] prior written notice or sooner
for cause. If necessary for such audits, Siegfried may grant ITI reasonable
access to Siegfried’s personnel relevant to Manufacture of the Product. ITI
shall comply with all of Siegfried’s on-site policies regarding, safety, health,
data protection, confidentiality and the like which Siegfried, in its sole
reasonable discretion, provides to ITI in writing. From time to time throughout
each calendar year this Agreement is in place, ITI may request, as a matter of
oversight and direction, to send [***] who are employees of ITI to the Facility
to observe the Manufacture of Product, the conditions of which shall be
discussed in good faith between the Parties, and Siegfried shall use its
reasonably commercial endeavors to accomodate ITI’s request. If circumstances
arise that may adversely affect the quality of Product, Siegfried shall
immediately notify ITI thereof in accordance with the Quality Agreement and the
Parties may agree on ITI’s reasonable access to relevant Siegfried areas and
records.

 

5.3

Siegfried shall permit any Governmental Authority to inspect relevant
facilities, equipment and records at their request and shall resolve any issues
raised by a Governmental Authority. Siegfried shall immediately notify ITI of
any inquiry, audit or inspection by any Governmental Authority if such audit or
inspection relates to a

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

11 / 29

 

  Product, and ITI shall have the right to be present at such audit or
inspection [***]. Siegfried shall promptly provide to ITI all correspondence and
reports that it receives from a Governmental Authority directly relating to a
Product, and shall give ITI the opportunity, if reasonably possible, to comment
on any responses by Siegfried.

 

5.4 Each Party shall notify the other in writing within [***] of receipt of a
complaint related to Product, or within any other timeline set forth in the
Quality Agreement. Complaints related to Manufacturing issues with respect to
Product will be fully and promptly investigated by Siegfried, and an
investigation report will be prepared and sent to ITI within [***] of receipt of
the complaint or of the notification of such complaint by ITI, or within any
other timeline set forth in the Quality Agreement. ITI, and not Siegfried, will
correspond with complainants on all complaints associated with Products.
Siegfried shall maintain such traceability records as are sufficient and as may
be necessary to permit a recall or field correction of any Product

 

5.5 In the event either Party believes it may be necessary to conduct a recall
or other similar action with respect to the Product (each a Recall), the Parties
shall consult with each other as to how best to proceed. If any Government
Authority issues a directive, order or written request that any Product be
Recalled, or ITI determines in its reasonable discretion that any Product should
be Recalled, Siegfried will cooperate with ITI with respect to such Recall as
requested by ITI, and any such cooperation will be at ITI’s expense except as
provided below. If any Recall results from Siegfried’s failure to Manufacture
Products in accordance with the Requirements (unless such failure arises from
defects in Consigned Materials or in Raw Materials provided by vendors
designated by ITI), Siegfried shall promptly, at ITI’s election and without
limiting its other remedies, either: (i) refund the invoice price for such
defective Product; (ii) offset the invoice price for such defective Product
against other amounts due to Siegfried hereunder; or (iii) replace such Product
with conforming Product without any further cost to ITI. To the extent a Recall
results from negligence by Siegfried to Manufacture Product in accordance with
the Requirements (unless such failure arises from defects in Consigned Materials
or in Raw Materials provided by vendors designated by ITI), Siegfried shall also
be responsible for the documented out-of-pocket expenses of such Recall incurred
by ITI (as well as its own expenses in cooperating with ITI as required under
this Agreement), as subject to Section 12.7. In all other circumstances, Recalls
shall be made at ITI’s cost and expense. Under no circumstances shall either
Party be prohibited hereunder from taking any action that it is required to take
by Applicable Law.

 

6. Compensation and Terms of Payment

 

6.1 In consideration for the Manufacture and supply of the Product under the
terms of this Agreement, ITI shall pay Siegfried the prices specified in, and in
accordance with the payment terms set forth in ANNEX B. ITI hereby acknowledges
and agrees that after the validation campaign the Parties will either confirm or
adjust (on commercially reasonable terms) the price indications set forth in
ANNEX B.

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

12 / 29

 

6.2 [***]. In case the total amount of an Order exceeds this limit, then
Siegfried shall have the right to demand a reasonable prepayment on a lump-sum
basis.

 

6.3 All pricing, payments, credits, allowances or other monetary adjustments
under this Agreement shall be in Swiss Francs (CHF), unless otherwise agreed in
writing. If provided for in ANNEX B, the Parties shall adjust the price (up or
down) upon written agreement with regard to (i) documented Raw Material price
increases, (ii) changes in relevant indices, (iii) exchange rate variations, and
(iv) as otherwise set forth in ANNEX B, subject to this Section 6.

 

6.4 In case any undisputed invoices are not paid in accordance with such terms
of payment, then ITI shall pay interest at an annual rate of [***]% on the
amount of the late sum (from original due date until the late sum is paid).

 

6.5 ITI shall pay any and all taxes, duties, assessments and other charges and
expenses imposed by any Governmental Authority in connection with delivery of
the Product and the other services provided to ITI and payments made by ITI
under this Agreement.

 

6.6 All payments made to Siegfried pursuant to this Agreement shall be (i) made
by wire transfer and (ii) are non-refundable and the expiration or termination
of this Agreement shall not relieve ITI of its obligation to pay any outstanding
balances due.

 

6.7 Shortage of Supply: In the event of any shortage in the availability or
supply of Raw Materials that Siegfried orders under section 3.1 of this
Agreement and utilizes both in connection with the Manufacture of the Product
and in connection with the production of other pharmaceutical products for third
parties, Siegfried shall use commercially reasonable efforts to allocate
equitably such Raw Materials among ITI and such third parties.

 

7. Regulatory Affairs

 

7.1 ITI shall be solely responsible for all regulatory filings for the Product
and End Market Product. All information, documents and updates with regard to
the Manufacture of Product which are in the possession of Siegfried and required
by any Governmental Authority shall, as reasonably requested by ITI in
connection with such submissions and filings, be provided by Siegfried, at ITI’s
cost, to ITI or to the Governmental Authority, if requested by ITI.

 

7.2

Siegfried shall further provide ITI, at ITI’s requests, costs and expenses, with
reasonable assistance in preparing or reviewing regulatory submissions or
formulating responses to

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

13 / 29

 

  any questions and/or inquiries (i.e., deficiency letters) with respect to the
above submissions. Without limiting the foregoing, Siegfried shall provide to
ITI directly all information as ITI may reasonably require for purposes of
applying for and maintaining Regulatory Approval, and Siegfried hereby allows
ITI to provide such information to a Governmental Authority as necessary to
support any application for authorization to conduct clinical trials or
Regulatory Approval of a Product or in response to the requests or requirements
of such Governmental Authority, provided however that ITI shall take appropriate
steps to limit the disclosure of Siegfried’s Confidential Information to the
extent necessary to accomplish the purpose. ITI shall be responsible for
preparing all submissions to Governmental Authorities with respect to the
Product. Siegfried will assist ITI with all regulatory matters relating to
Product, at ITI’s request and expense. The parties intend and commit to
cooperate to allow each party to satisfy its regulatory obligations under
Applicable Laws relating to performance of this Agreement.

 

7.3 ITI shall provide, and Siegfried shall review those portions of ITI’s
proposed regulatory submissions relating to Siegfried’s Manufacturing procedures
or otherwise related to Siegfried’s key obligations hereunder before the
submissions are filed with relevant Governmental Authorities and ITI shall
consider Siegfried’s comments relating to the accuracy thereto in good faith.

 

7.4 The Parties acknowledge that the ultimate decision of whether any End Market
Product will be approved for marketing and sale rests with the Governmental
Authorities of the respective market in the Territory and that Siegfried shall
not be liable for the failure of the Governmental Authorities to issue such
approval. Accordingly, Siegfried makes no warranties or does not in any way
guarantee that the Governmental Authorities approves any regulatory filing and
any or all of the End Market Products for marketing and sale in any given market
in the Territory for the treatment of any or all of the indications listed in
any regulatory filing.

 

8. Confidential Information

 

8.1 Each Receiving Party agrees to retain in strict confidence any Confidential
Information of the Disclosing Party (or its Affiliate), whether disclosed prior
to, or after the Effective Date or the date of prior agreements and not to use
any such Confidential Information for any purpose except pursuant to, and in
order to carry out, the terms and objectives of this Agreement, and not to
disclose, divulge or otherwise communicate any such Confidential Information to
any third party.

 

8.2

The Receiving Party may disclose Confidential Information of the Disclosing
Party to the Receiving Party’s (and its Affiliate’s) officers, directors,
employees, agents, consultants, licensees, representatives or (for Siegfried,
permitted) subcontractors (each an Entitled Person), who, in each case, (i) need
to know such information for purposes of the

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

14 / 29

 

  implementation and performance by the Receiving Party of this Agreement, and
(iii) are subject to confidentiality restrictions covering the Confidential
Information that are at least as stringent at those contained in this Section 8.
The Receiving Party is liable and responsible for such Entitled Persons’
compliance with the terms of this Section 8.

 

8.3 The provisions of this Section 8 shall not apply to any Confidential
Information disclosed hereunder which (a) was independently developed or known
by the Receiving Party prior to its disclosure to the Receiving Party by the
Disclosing Party, as evidenced by the Receiving Party’s written or electronic
records kept in the ordinary course of its business; or (b) was before or after
the date of such disclosure in the public domain, other than through the
Receiving Party’s fault or breach; or (c) is lawfully disclosed to the Receiving
Party by an independent, unaffiliated third party rightfully in possession of
the Confidential Information and not under any confidentiality obligation
towards the Disclosing Party with regard to such Confidential Information. The
fact that any portion of the Confidential Information may be subject to one of
the foregoing exceptions (a) through (c) shall not automatically exclude any
combination of Confidential Information from protection under this Agreement
unless the entirety of such Confidential Information also falls under the same
exception(s). Specific information disclosed as part of the Confidential
Information shall not be deemed to be in the public domain or in prior
possession of the Receiving Party merely because it is included in more general
information in the public domain or in the prior possession of the Receiving
Party.

 

8.4 The Receiving Party may disclose the Disclosing Party’s Confidential
Information to the extent such Confidential Information is required to be
disclosed by the Receiving Party to the officials of a Governmental Authority or
to comply with Applicable Laws, to defend or prosecute litigation, or to comply
with judicial orders or valid subpoenas, provided that the Receiving Party
provides prior written notice of such intended disclosure to the Disclosing
Party and takes reasonable and lawful actions to avoid and/or minimize the
degree of such disclosure, and reasonably assists the Disclosing Party in its
efforts (if any) to oppose such disclosure. The burden of proof of the foregoing
exceptions shall lie with the Receiving Party.

 

8.5 Except as otherwise provided for in this Agreement, nothing herein shall be
construed as giving either Party any right, title or interest in or ownership of
the Confidential Information of the other Party.

 

8.6 The Parties acknowledge that any breach of this Section 8 will cause
irreparable harm and damage for which monetary damages may be difficult to
ascertain, or may not be an adequate remedy, and that the non-breaching Party
shall be entitled to specific performance or injunctive relief to enforce this
Section 8 or to prevent a breach of this Section 8, in addition to whatever
remedies such Party may otherwise be entitled to at law or in equity.

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

15 / 29

 

8.7 Upon termination or expiration of this Agreement, or at any other time
during the term of the Agreement upon the other Party’s written request,
provided that it does not prevent the Receiving Party from performing its
obligations under this Agreement, each Party shall immediately deliver to the
other Party (and cause any of its Entitled Persons to so deliver), at such
Party’s expense, all Confidential Information of the other Party in such Party’s
possession or control, including without limitation any and all copies,
duplications, summaries and/or notes thereof or derived thereof, regardless of
the format, and Siegfried shall return to ITI all remaining samples of Product,
provided however, that both Parties may keep original documents, copies and
samples as required by law or for archival purposes (all of which shall continue
to be subject to the terms of this Section 8).

 

9. Intellectual Property

 

9.1 Subject to Section 9.5, and unless otherwise required by law or specified in
writing, the results of the Manufacture performed pursuant to and during the
term of this Agreement, including, but not limited to, any Intellectual Property
Right(s) arising out of any Improvements (other than an Independent Improvement)
shall be the property of ITI and all rights, title and interest therein shall be
vested in ITI. Siegfried shall have no responsibility for prosecuting,
maintaining and enforcing any patents or other Intellectual Property Rights that
ITI obtains pursuant to this Agreement.

 

9.2 Siegfried shall assign and hereby irrevocably assigns to ITI all title and
interest Siegfried and its Affiliates and its permitted subcontractors may have
in any Intellectual Property Right(s) arising out of any Improvements (other
than an Independent Improvement).

 

9.3 ITI shall have the sole right to file and seek protection for any
Intellectual Property Right(s) arising out of any Improvements (other than an
Independent Improvement). To the extent that ITI deems it reasonable to seek
protection for, ITI shall bear the costs (including, but not limited to
attorney’s fees) and the responsibility associated with developing, applying
for, and maintaining such protection as may be granted. In the event ITI decides
to file and prosecute patent applications on any Improvement (other than an
Independent Improvement), Siegfried shall provide ITI with reasonable assistance
to obtain and defend such patents at ITI’s costs and expenses.

 

9.4 During the term of this Agreement and for a period of [***] thereafter, upon
request by ITI, and at ITI’s expense, Siegfried shall promptly execute,
acknowledge and deliver any papers reasonably deemed necessary by ITI to
document, protect, or otherwise perfect such rights of ITI, including, without
limitation, all documents necessary to obtain or perfect any protection of
Intellectual Property Rights and/or to effect an assignment of ownership of the
same to ITI, at ITI’s cost and expenses.

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

16 / 29

 

9.5 All rights related to any Independent Improvements shall be the sole
property of Siegfried. Upon ITI’s request, Siegfried shall grant and hereby
grants ITI a non-exclusive, worldwide, irrevocable, royalty-free license to use
Independent Improvements to the extent that, and limited to, the manufacturing,
sale, commercialization or any other use of the Product is dependent upon such
license.

 

10. Term and Termination

 

10.1 This Agreement shall become effective on the Effective Date and, unless
earlier terminated in accordance with this Section 10, shall continue in full
force and effect for five (5) years.

 

  10.2 Either Party may terminate the Agreement immediately, [***] after
becoming aware of such event, by providing written notice to the other Party
upon the occurrence of any of the following events:

 

  (a) the liquidation or dissolution of the other Party, or the commencement of
insolvency procedures or any proceeding under any bankruptcy, insolvency or
moratorium law, or any other law or laws for the relief of debtors which
proceeding is not dismissed within ninety (90) days, or the appointment of any
receiver, trustee or assignee to take possession of the properties of the other
Party; or

 

  (b) the cessation of all or substantially all of the other Party’s business
operations.

 

  10.3 If a Party breaches a material term or condition of this Agreement, the
non-breaching Party shall have the right to terminate this Agreement [***] prior
written notice to the other Party unless any such breach is cured within [***].
Termination shall be in addition to all other rights and remedies available to
the non-breaching Party at law or in equity.

 

10.4 Termination of this Agreement shall automatically terminate each
outstanding Order unless ITI instructs Siegfried to fulfill such Order. Neither
the expiration nor the termination of this Agreement shall relieve the Parties
of their rights or obligations incurred prior to such expiration or termination.
All provisions that, by their express or implied terms, are meant to survive
termination of the Agreement, in particular all rights and obligations set forth
in Sections 6 (Compensation and Terms of Payment), 8 (Confidential Information),
9 (Intellectual Property), 10.5, 12 (Liability and Indemnity), 13
(Miscellaneous) and 14 (Applicable Law and Dispute Resolution) shall continue
irrespective of such termination.

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

17 / 29

 

11. Representations and Warranties

 

11.1 Each Party represents and warrants to the other Party:

(i) that such Party has the legal power, authority and right to enter into this
Agreement and to perform its obligations set forth herein,

(ii) It has and shall have throughout the term of the Agreement the required
expertise, permits and approvals to perform its obligations under the Agreement.

(iii) that this Agreement has been duly executed and delivered by such Party and
constitutes the valid and binding obligation of such Party, enforceable against
such Party in accordance with its terms,

(iv) that it is not and will not become a party to any agreement, contract,
arrangement or the like with any third party, which in any way limits or
conflicts with its ability to fulfill any of its obligations under this
Agreement,

(v) that it is not and will not be under any obligation or restriction,
including, without limitation, pursuant to its charter document(s) or by-laws,
which in any way limits or conflicts with its ability to fulfill any of its
obligations under this Agreement, and

(vi) that such Party nor, to its knowledge, any of its employees, affiliates or
agents has been (a) debarred or (b) convicted of a crime for which a person can
be debarred, under Section 335(a) or 335(b) of the Act, and such Party
represents that it has never been and, to its knowledge, none of its employees,
affiliates, or agents has ever been (y) threatened to be debarred under the Act
or (z) indicted for a crime or otherwise engaged in conduct for which a person
can be debarred under the Act; such Party shall promptly notify the other Party
if it receives notification of any such debarment, conviction, threat or
indictment, in which case the other Party may terminate this Agreement upon
notice and without liability.

 

11.2 Siegfried represents and warrants that:

 

  (a) Each Product will conform in all respects to the Requirements at the time
of its release.

 

  (b) Each Product, when delivered to ITI, will not be adulterated, misbranded,
or otherwise prohibited from sale within the meaning of the Act or Applicable
Laws.

 

  (c) It will procure, maintain and comply with all non-Product-specific
licenses, permits, certifications and approvals required under Applicable Law
for the Facility, and the portion of Facility used to Manufacture Product.

 

  (d) It and the Facility are registered with all applicable Regulatory
Authorities pursuant to and in accordance with all Applicable Laws.

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

18 / 29

 

Siegfried will provide ITI with prompt written notice of any facts or
circumstances (whether occurring prior to or after the Effective Date) which
cause any of the representations and warranties contained in this Section 11.2
not to be true, accurate, and complete in any material respect as of the
Effective Date or as of any date during the term of this Agreement.

 

11.3 ITI warrants that (i) all quantities of Consigned Material, if any,
delivered to Siegfried shall be free from defects and, if applicable, conform to
the Specifications of such Consigned Material and (ii) except as set out
otherwise in any particular Order, none of the processes, procedures, substances
or materials, including any Consigned Material, supplied by ITI or its designee
and used by Siegfried in the performance of the Services or the Manufacture of
Product infringes or misappropriates or will infringe or misappropriate the
Intellectual Property Rights of any third party.

ITI will provide Siegfried with prompt written notice of any facts or
circumstances (whether occurring prior to or after the Effective Date) which
cause any of the representations and warranties contained in this Section 11.3
not to be true, accurate, and complete in any material respect as of the
Effective Date or as of any date during the term of this Agreement.

 

11.4 EXCEPT AS EXPRESSLY WARRANTED IN THIS AGREEMENT, SIEGFRIED AND ITI EXTEND
NO OTHER WARRANTIES OR REPRESENTATIONS COVERING THE PRODUCT OR MATERIALS OR
RELATING TO THIS AGREEMENT, EXPRESS OR IMPLIED, AND EACH PARTY EXPRESSLY
DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING THE WARRANTY OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE. EITHER PARTY‘S LIABILITY UNDER THIS AGREEMENT
SHALL BE STRICTLY LIMITED TO THE REMEDIES PROVIDED FOR UNDER THIS AGREEMENT.

 

12. Liability and Indemnity

 

12.1

If Siegfried is unable to meet the agreed time lines regarding the delivery of
Product, or in case the Product is rightfully rejected by ITI in accordance with
Sections 4.2 or 4.3 of this Agreement, Siegfried shall either (i) promptly
deliver the delayed Product, or replace the rejected Product with Product that
conforms with the Specifications as soon as possible, in each case at no
additional cost to ITI (including reasonable costs of purchasing additional
Consigned Materials, if necessary but only to the extent such costs are
consistent with the costs usually borne by ITI for the supply of the Consigned
Materials) or (ii) if delivery of conforming Product is not possible within
reasonable additional time, refund to ITI within [***] all amounts theretofore
paid by ITI to Siegfried

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

19 / 29

 

  for such late or rejected Product. Except in the case of Siegfried’s gross
negligence or willful misconduct such delivery, replacement or refund shall be
the only remedy available to ITI in case of late deliveries or Product not
conforming to the Specifications.

 

12.2 Siegfried shall indemnify, defend and hold ITI, its directors, officers,
employees and Affiliates, harmless against losses, damages, costs and expenses
(including reasonable attorneys’ fees) alleged by a third party in a claim,
action, demand or proceeding brought against any of the foregoing persons or
entities to the extent arising out of the breach of any of Siegfried’s
obligations, warranties and representations under this Agreement, except to the
extent such claims, actions, demands or proceedings are caused by ITI’s
negligence or willful misconduct.

 

12.3 ITI shall indemnify, defend and hold Siegfried, its directors, officers,
employees and Affiliates harmless against losses, damages, costs and expenses
(including reasonable attorneys’ fees) alleged by a third party in a claim,
action, demand or proceeding brought against any of the foregoing persons or
entities to the extent arising out of (i) the breach of any of ITI’s
obligations, warranties and representations under this Agreement, (ii) the death
of or injury to any person or any damage to property, resulting from side
effects, characteristics or defects of the Product and/or End Market Product, or
(iii) the infringement of any third party’s Intellectual Property Rights based
upon the manufacture, use or sale of the Product; except in each case to the
extent such losses are caused by Siegfried’s negligence or willful misconduct.

 

12.4 With respect to any indemnification obligation under this Agreement, the
following conditions shall be applicable:

 

  (a) The Party seeking to be indemnified shall notify the indemnifying Party
promptly in writing of any claim which may give rise to an obligation on the
part of the indemnifying Party under this Section 12; provided, however, that
failure to promptly notify shall not excuse the indemnifying Party from its
obligations under this Section unless such failure materially prejudices its
ability to defend the claim; and

 

  (b) the indemnifying Party shall be allowed to timely take the sole control of
the defense of any such action and claim, including all negotiations for the
settlement, or compromise of such claim or action at its sole expense; and

 

  (c) the Party to be indemnified shall, at the expense of the indemnifying
Party, render reasonable assistance, information, co-operation and authority to
permit the indemnifying Party to defend such action; and

 

  (d) no settlement or compromise shall be binding on the indemnifying Party
hereto without its prior written consent.

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

20 / 29

 

            The indemnified Party may participate in the defense of the claim
with independent counsel at its own expense.

 

12.5 During the term of this Agreement, Siegfried and ITI shall each obtain and
carry in full force and effect adequate commercial, general liability insurance
as common in the industry, including product liability insurance. Such insurance
shall be written by a reputable insurance company and shall be endorsed to
include product liability coverage. A Party shall provide another Party on
request with a copy of certificates of insurance evidencing the same.

 

12.6 NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR INCIDENTAL, INDIRECT, OR
CONSEQUENTIAL DAMAGES OF THE OTHER PARTY, INCLUDING BUT NOT LIMITED TO CLAIMS
BASED ON LOST PROFITS, LOSS OF TIME, LOSS OF OPPORTUNITY OR ANY OTHER ECONOMIC
LOSS SUFFERED OR INCURRED AS A RESULT OF THIS AGREEMENT, WHETHER SUCH LOSS OR
DAMAGE MAY BE BASED UPON PRINCIPLES OF CONTRACT, WARRANTY, NEGLIGENCE OR OTHER
TORT, BREACH OF ANY STATUTORY DUTY, PRINCIPLES OF INDEMNITY OR CONTRIBUTION, OR
THE FAILURE OF ANY LIMITED OR EXCLUSIVE REMEDY TO ACHIEVE ITS ESSENTIAL PURPOSE
OR OTHERWISE.

 

12.7 [***].

 

12.8 SECTION 12.6 AND SECTION 12.7 SHALL NOT APPLY, FOR DAMAGES CAUSED BY A
PARTY’S BREACH OF SECTION 8, DAMAGES CAUSED BY A PARTY’S WILLFUL MISCONDUCT OR
GROSS NEGLIGENCE, FOR DEATH OR PERSONAL INJURY RESULTING FROM NEGLIGENCE, OR FOR
FRAUD.

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

21 / 29

 

13. Miscellaneous

 

13.1 No set-off. Neither Party shall be entitled to set off any of its rights or
obligations under this Agreement against the rights or obligations of another
Party without having first obtained the prior written consent of that other
Party.

 

13.2 Force Majeure. A Party shall be excused from performing its obligations
under this Agreement (other than obligations of payment) to the extent that its
performance is delayed or prevented by any unforeseeable cause beyond such
Party’s reasonable control and not due to such Party’s negligence, which may
include, but is not limited to, Act of God, fire, explosion, weather, disease,
war, insurrection, civil strike, riots, government action power failure or
energy shortages (Force Majeure Event). Performance shall be excused only to the
extent of and during the reasonable continuance of such disability. Any deadline
or time for performance specified in this Agreement that falls due during or
subsequent to the occurrence of any of the disabilities referred to herein shall
be automatically extended for a period of time equal to the period of such
disability. The prevented Party shall immediately notify the other Party if, by
reason of any Force Majeure Event affecting its performance of this Agreement.
In the event that such Force Majeure Event prevents or delays a Party’s
performance for [***] or more, then the non-prevented Party may at any time
after the expiration of such period, by written notice to the other Party,
either (i) suspend this Agreement for as long as such Force Majeure Event
continues to exist, or (ii) terminate this Agreement with immediate effect; in
each case without liability for either Party.

 

13.3 Precedence of Agreement. Unless expressly agreed otherwise in writing, the
terms outlined in this Agreement shall prevail over any terms and conditions
outlined in any Order or Order Confirmation for Product and any general terms
and conditions of a Party, and such terms and conditions are hereby expressly
excluded. In case of discrepancies between this Agreement and an Annex hereto,
the provisions of this Agreement shall prevail. In the event of a conflict
between any of the provisions of this Agreement and the Quality Agreement with
respect to quality-related activities, including compliance with cGMP
Regulations, the provisions of the Quality Agreement shall govern. In the event
of a conflict between any of the provisions of this Agreement and the Quality
Agreement with respect to any commercial matters, including allocation of risk,
liability and financial responsibility, the provisions of this Agreement shall
govern.

 

13.4

No assignment. This Agreement is binding upon and shall inure to the benefit of
the Parties hereto and their successors and permitted assigns. This Agreement
and any rights or obligations hereunder may be assigned or delegated only
(i) with the consent of the other Party, not to be unreasonably withheld,
conditioned or delayed, or (ii) to the

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

22 / 29

 

  successor to all or substantially all of the business of a Party (whether by
merger, consolidation, asset transfer or similar transaction) to which this
Agreement relates, or (iii) to an Affiliate of such Party, or (iv) by ITI to a
successor to the Product. Any other assignment or delegation by either Party
without the prior written consent of the other Party is void.

 

13.5 No waiver. The failure by either Party at any time to enforce any of the
terms, provisions or conditions of this Agreement or to exercise any right
hereunder shall not constitute or be construed to constitute a waiver of the
same or affect that Party’s rights thereafter to enforce or exercise the same. A
waiver by a Party of any term or condition of this Agreement must be in writing
to be effective.

 

13.6 Independent Parties. Nothing in this Agreement shall be deemed or construed
to constitute or create between the Parties hereto a partnership, joint venture,
agency, or other relationship other than as expressly set forth herein. Neither
Party shall be responsible for the acts or omissions of the other Party, and
neither Party shall have authority to speak for, represent or obligate the other
Party in any way without prior written consent of the other Party.

 

13.7 Entire Agreement. This Agreement (together with the Quality Agreement)
contains the full understanding of the Parties with respect to the subject
matter hereof and supersedes all prior understandings and writings relating
thereto. No alteration or modification of any of the provisions hereof shall be
binding unless made in writing and signed by the Parties.

 

13.8 Severability. If any portion of this Agreement is held invalid by a court
of competent jurisdiction, such portion shall be deemed to be of no force and
effect and this Agreement shall be construed as if such portion had not been
included herein, provided however, if the deletion of such provision materially
impairs the commercial value of this Agreement to either Party, the Parties
shall attempt to renegotiate such provision in good faith. The fact that any
provision of this Agreement shall be prohibited or unenforceable in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, the Parties to
this Agreement waive any provision of law that renders any provision of this
Agreement prohibited or unenforceable in any respect.

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

23 / 29

 

13.9 Notices. Any notice required under this Agreement shall be effective only
if it is in writing and (i) delivered in person or (ii) deposited with an
internationally recognized overnight courier service, or (iii) dispatched by an
acknowledged e-mail (pdf), in which case such notice is to be confirmed by one
of the alternate means within five (5) Business Days; in either case any notice
is to be addressed to the applicable address set forth below.

 

if to Siegfried   Siegfried Evionnaz SA   Route du Simplon 1, 36, 1902 Evionnaz,
Switzerland   Attention: [***]   Email: [***]. with a copy to:   Siegfried AG  
Untere Brühlstrasse 4, 4800 Zofingen, Switzerland   Legal Department   Email:
[***] if to ITI:   ITI Limited  

Clarendon House, 2 Church Street, PO Box HM 666, Hamilton,

HM CX, Bermuda

  Attention: Michael Halstead   Email: [***]

Either Party may change its above addresses, but no such change shall have any
effect until the other Party has been properly notified with written notice of
the change of the address.

 

13.10 Compliance with Laws. Each Party shall comply with all Applicable Laws
governing its performance of the terms of this Agreement, including, but not
limited to, those relating to health, safety and the environment, fair labor
practices, unlawful discrimination, debarment, anti-corruption and anti-bribery
laws.

 

13.11 Hardship. If during the term of this Agreement, the performance of the
Agreement should lead to unreasonable hardship for the one or the other Party,
both Parties shall undertake reasonable endeavors to discuss a possible amicable
resolution or possible amendment to this Agreement in light of the change in
circumstances; provided, however, that neither Party shall have any obligation
to amend this Agreement or to waive or modify any of its rights under this
Agreement.

 

14. Applicable Law and Dispute Resolution

 

14.1 This Agreement shall be governed by New Jersey law without regard to its
conflict of laws provisions, and the provisions of the UN-Convention regarding
Contracts on the International Sale of Goods (Vienna Convention) are expressly
excluded.

 

14.2 All disputes arising out of or in connection with this Agreement, including
disputes on its conclusion, binding effect, amendment or termination, shall be
resolved exclusively by the courts of New Jersey.

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

24 / 29

 

List of Annexes

 

Annex

 

Description

 

Content

A   Product, Specifications   Details and technical description of Product B  
Commercial terms   Sales prices and other commercial terms for Product C  
Materials   Description of Raw Materials and Consigned Materials

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

25 / 29

 

In Witness Whereof, the Parties have executed this Agreement as of the Effective
Date.

 

Siegfried Evionnaz SA     /s/ T. Rouillet     /s/ N. Chappot

T. Rouillet, Quality Director

   

N. Chappot, Head of Finance

Name / function     Name / function

Siegfried Evionnaz SA

Route du Simplon 1, 36

CH - 1902 Evionnaz

ITI Limited

 

/s/ Sharon Mates

   

/s/ Michael Halstead

Name / function    Share Mates/CEO     Name / function     Michael Halstead/    

       General Counsel

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

26 / 29

 

ANNEX A

Product and Specification

Product: ITI-007

LOGO [g285960g97z07.gif]

 

Specification:   as set forth in the Quality Agreement

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

27 / 29

 

ANNEX B

Commercial Terms

 

Scope:    Post-validation of ITI-007 (Siegfried Code: ITI-11 tosylate).
Manufacture will be carried out in Siegfried’s GMP facility in [***] based on
the process as demonstrated in Siegfried’s 2015 campaign. Delivery terms:    FCA
Siegfried Manufacturing facility in [***] (as per Incoterms 2010, made a part
hereof by reference). Payment:    Undisputed Invoices are payable net without
discount within [***] after the receipt of invoice. Costs:   

Post Validation Commercial Production Cost Indications

 

  •   The following price indications are provided based on the production of
ITI-007 using the same yield and batch size validation assumptions as described
above.

 

  •   The cost indications for milling are provided separately as these costs
will have to be confirmed following the validation campaign.

 

Volume

 

Total

($/kg)

 

Manufacturing

($/kg)

  

Raws

($/kg)

[***]

  [***]   [***]    [***]

[***]

  [***]   [***]    [***]

 

Milling

 

Total ($/kg)

[***]

  [***]

[***]

  [***]

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

28 / 29

 

Future Cost Savings Opportunities

 

  •   If the volumes grow to exceed [***] a complementary validation can be
considered to increase the batch sizes, which would reduce the price and shorten
the production lead-times. Two potential options include:

 

  

1.      [***].

  

                 •     [***]

  

2.      [***].

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

29 / 29

 

ANNEX C

Materials

Raw Materials:

Raw Materials have an overall anticipated lead-time of [***].

Consigned Materials:

The key starting material [***] (Siegfried Code: [***]) will be provided by ITI
free of charge and delivered at least [***] prior to the start of the respective
campaign.

 

    

NC

       

MH

   Siegfried       ITI

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.